Per Curiam,
Were we to go outside of the case stated, we might find some difficulty in affirming this judgment. But it is there expressly agreed “ that the said lot and stables, and the said horses, cars and- vehicles are used only in and about the business of conveying passengers and produce, according to the defendant’s corporate powers, and that they are appurtenant, necessary and indispensable therefor.” This agreement, in regard to the facts, clearly brings the case within the ruling in West Chester Gas Company v. The County of Chester, 30 Pa. 232; The County of Erie v. The Western Transportation Company, 87 Pa. 434; and the Coatesville Gas Company v. The County of Chester, 97 Pa. 476, in which it was held that the property of canal and railroad companies, and other quasi public corporations, necessary for the exercise of their several franchises, as depots, toll houses and water stations, is not taxable for local purposes. The reason given for this exemption is, that these things enter into the very composition of the works of these corporations, and without; which they could not exercise their corporate functions.
We need not pursue the subject further. Under the facts as agreed upon, the plaintiff has no case.
Judgment affirmed.